RESTRICTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a method of fluorescently labeling an intracellular protein as set forth in claims 1 and 3.
Group II, claim(s) 15-18, drawn to an anti-DNP antibody as set forth in claim 15.
	Group III, claim(s) 19, drawn to an anti-DNP antibody or an antigen binding fragment thereof as set forth in independent claim 19.
	Group IV, claim(s) 20, directed to an anti-DNP antibody or an antigen biding fragment thereof as set forth in independent claim 20.
	Group V, claim(s) 21 and 22, directed to an isolated nucleic acid as set forth in claim 21;
	Group VI, claim(s) 23, directed to an isolated nucleic acid as set forth in claim 23.
	Group VII, claim(s) 24, directed to a plasmid or vector as set forth in claim 24.
	Group VIII, claim(s) 25 and 26, directed to a fluorescent probe as set forth in claim 25.
	Group IX, claim(s) 27, directed to compounds as set forth in claim 27.
	Group X, claim(s) 28-31, directed to an imaging method as set forth in independent claim 28.
	Group XI, claim(s) 32-34, directed to a fluorescent probe as set forth in claim 32.

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

ELECTION OF SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species encompassed by the instant invention include compounds of formula 
    PNG
    media_image1.png
    77
    178
    media_image1.png
    Greyscale
 wherein S is any fluorescent group, L is any linker, and Ra is any monovalent substituent.  The invention also includes polynucleotides, plasmids, vectors, fusion proteins, crosslinking groups, bonding groups, anti-dinitrophenyl antibodies, antigen binding fragments, nucleic acids, fluorescent probes.  In addition, the instant invention various sequences including QEISGY, AAS, VQYASYPYT, GFTFSNYWMNW, IRLKSNNYAT, and TGYYYDSRYGY, MADYKDIVLTQSPSSLSASLGERVSLTCRSSQEISGYLGWLQKPDGSIKRLIYAASTLDSGVPKRFSGSRSGSDYSLTISSLESEDFADYYCV…TVTVSS and fragments thereof.  Still, the instant invention includes compounds such as 
    PNG
    media_image2.png
    143
    395
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    140
    303
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    112
    310
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    117
    281
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    126
    324
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    120
    311
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    129
    315
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    122
    322
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    130
    365
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    144
    262
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    139
    349
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    150
    257
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    113
    398
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    105
    378
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    118
    325
    media_image16.png
    Greyscale
.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Note(s):  Applicant is respectfully requested to elect a single species for initial examination from within the elected Group above.  The elected species should set for specific components for each of the following, if applicable to Applicant’s desired elected species:  S, L, m, n, Ra, polynucleotide, plasmid, vector, fusion protein, crosslinking group, bonding group, anti-dinitrophenyl antibody, antigen binding fragment, nucleic acid, fluorescent probe, sequence of interest, X, R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, and R12.  In addition, Applicant is respectfully requested to state which claims read on the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 3, 13, 14, 15, 19, 20, 21, 23, 24, 25, 27, 28, 32, and 34 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The claims lack unity of invention because even though the inventions of these groups require the technical feature of a dinitrophenyl-antibody compound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Leahy et al (Proc. Natl. Acad. Sci, USA, 1988, Vol. 85, pages 3661-3665).  According to Leahy et al, it is well known in the art to have a compounds comprising a dinitrophenyl hapten conjugated to an antibody (see entire document, especially, abstract; page 3663, Table 1 and Figure 1; page 3664, Figure 2).  Thus, both Applicant and Leahy et al disclose overlapping subject matter.

Due to the complexity of the restriction requirement, a telephone call was not made to request an oral election to the above restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER PARAGRAPH
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 23, 2022